DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 3/23/22 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(1) Functional units configured to interact with disposables (defined as holders, receivers, or scale pans, for receiving the disposables: page 3 of disclosure), and  control/regulation unit configured to control illuminants, in claim 1.

(3) comparison means which are configured to compare information detected by the detection means with a piece of desired information – claim 9.
(4) Output means, detection means and comparison means, all in claim 10.
(5) Means for recognizing RFID tags or other near field detection means, in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7: usage of the phrase “in particular” is indefinite. Suggestion: use limitations termed “in particular” in further limiting dependent claims without using “in particular.”
Claim 6: the usage of the term “selectively” is unclear. Is it linked to selection of color, brightness or time routine, or to ‘different treatment modes’ recited in claim 1?
Claim 10: “a piece of information based thereon can be output in a manner recognizable for a user” is unclear and indefinite.
Claim 13: “color designed in accordance with the treatment mode” is unclear and indefinite.
The “control/regulation unit configured to control illuminants “ in claim 1 and the items 2-5 from the other claims identified in claim interpretation as invoking 112(f) are indefinite because none of them are structurally identified (physical structure, algorithm, etc.) in the disclosure. In addition, ‘a piece of information based thereon’, and ‘manner recognizable for a user’ in claim 10 are ill-defined and therefore indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1: at least one control unit or regulation unit is provided which are configured such that they control the illuminants in dependence on the selected treatment mode of the medical device in which the medical device is or should be operated. This is an abstract idea, which is not integrated into a practical application. Only two treatment modes are listed (page 7): hemodiafiltration and hemodialysis. The disclosure and claim lack identification of the corresponding medical devices, and how the illumination function is made into practice.
Claim 8: the medical device has detection means by means of which at least one property of the disposable or disposables can be detected. The abstract idea is not integrated into a practical application because the disclosure and claim fails to identify the disposable(s), and its identifiable properties and how it is made work.
Claim 9: the medical device has comparison means which are configured to compare information detected by the detection means with a piece of desired information. Again, the medical device and the comparison means are not identified, and their characteristics and functions not described in practicable forms.
Claim 10: the medical device has output means by means of which the information detected by the detection means, the result of the comparison made in the comparison means or a piece of information based thereon can be output in a manner recognizable for a user. Again, described in the abstract, and fails to identify and describe the structure, function and result that a user would recognize. 


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 12 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by O’Mahony (US 2016/0022893).
At the outset, the lack of clarity and indefiniteness of the claims make them difficult to examine on merits. The following rejections are based on the examiner’s understanding of the claims. 
O’Mahoney teaches a dialysis system with weighing scales (functional units) for weighing reservoirs (disposables), and plurality of lights provided that indicate the status of the reservoirs (abstract and figures).  These lights illuminate the reservoirs and/or their connectors – see [0010] and [0057-[0062]. Controller – [0049]. These anticipate claims 1-3 and 12. One or more receivers in claim 4 – see the hooks in the figures for attaching bags, which can be used for attaching any other disposables as well. Claim 6: Lights can be of different colors or intensity or blinking [0053], [0054], [0067], [0069], [0025]. Claims 8 and 9: the system detects and compares weight of the bag. See [0016-0017] – status light changes. This also is a near field detection means as in claim 11. Claim 10 and 13: in addition to the reservoir (bag) status, see changing display light intensity to suit the ambient light in [0019]. Also color selection based on operating mode – [0063], and loading mode [0064]. More such details in subsequent paragraphs.

Claims 1-2, 4, 6-8, 10 and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Thys (US 2012/0211422).
Thys teaches a medical/dialysis apparatus as claimed. See the abstract, [0002] and the figures. The medical device has a signaling device which emits light signals [0046] from sources like LEDs [0047]  that illuminate disposables such as hoses [0045], and extends to filters, supplies, bags, etc. in [0020]. The signaling device is controlled by controller [0048]. signaling device may interact with the component to be operated in order to emit the signal from the component {0022]. See also Claim 12 of the reference. Changing intensity, color, etc. [0062] as in claim 6. Semi-transparent material as in claim 5: [0054].  Claim 7: LED – [0047]. Claim 8: The disposable is detected – by light [0062]. 

Claims 1, 2, 4, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over  O’Mahony or Thys, in view of EP 872814.
EP teaches a medical device (dialysis etc.) (abstract), having disposable items [0006] with user interface for operation from a remote location [0005], with RFID, bar code readers, etc. [0016], [0018]. Bags and bag holders can be seen in the figure. Identification elements (see claim 10). They are illuminated by LED lights as claimed [0018] for identification and placement – this implies treatment mode must be identified for selection and placement of disposables. Bag storage and handling [0019]. Programming treatment, etc. [0008]. Operation [0013]. Color coding parts [0016], [0017]. Hose kits – see 16 in the figure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777